DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a generation unit claimed in claims 1-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an irradiation unit claimed in claims 6, 7, 18, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a control unit claimed in claims 17 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a control apparatus claimed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION IMAGING SYSTEM COMPRISING RADIATION IMAGING APPARATUS CONFIGURED TO INDICATE A DEFECTIVE PIXEL AND METHOD OF CONTROLLING RADIATION IMAGING APPARATUS.
The disclosure is objected to because of the following informalities:  
Abstract, line 5, “the” before “conversion” should be replaced by --a--.
Abstract, line 7, “of” before “the plurality of pixels” should be replaced by --by--.
Abstract, line 8, “of” before “the plurality of pixels” should be replaced by --by--.

An amended abstract should be provided on a separate sheet of paper.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation imaging apparatus comprising: 
a plurality of pixels arranged to convert radiation into an electric signal; and 
a generation unit configured to generate, based on the electric signal obtained as a result of [[the]] a conversion of the radiation by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image [[of]] by the plurality of pixels, and second defective pixel information indicating a defective pixel in detecting a dose [[of]] by the plurality of pixels.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The radiation imaging apparatus according to claim 4, wherein the images of the plurality of frames are one of: 
images of a plurality of frames taken with a use of the plurality of pixels; and 
images of a plurality of frames obtained by correcting the images - 20 -10201524US01of the plurality of frames taken with a use of the plurality of pixels.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation imaging apparatus according to claim 4, wherein the images of the plurality of frames are images taken when an irradiation unit stops an irradiation of radiation.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The radiation imaging apparatus according to claim 4, wherein the images of the plurality of frames are images taken when an irradiation unit performs an irradiation of radiation.
Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The radiation imaging apparatus according to claim 14, wherein the generation unit is configured to: 
determine that a pixel of the plurality of pixels is the defective pixel in taking the radiation image when an average value of values of the pixel is equal to or higher than a first threshold, or when a standard deviation of the values of the pixel is equal to or higher than a third threshold; and 
determine that a pixel of the plurality of pixels is the defective pixel in detecting the dose when an average value of values of the pixel is equal to or higher than a second - 22 -10201524US01 threshold, the second threshold being different from the first threshold 
Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The radiation imaging apparatus according to claim 1, further comprising:
a control unit configured to correct doses detected with a use of some pixels of the plurality of pixels by using the second defective pixel information, and correct a radiation image taken with a use of the plurality of pixels by using the first defective pixel information.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: 
Claim 18 should be amended as follows:
18. (Proposed Amendments) The radiation imaging apparatus according to claim 17, wherein the control unit is further configured to control an irradiation unit to stop an irradiation of radiation if an integrated value of the doses after the correction has reached a target value, and then correct the radiation image taken with a use of the plurality of pixels.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:

a [[the]] radiation imaging apparatus according to claim 1; 
an irradiation unit arranged to perform an irradiation of radiation; and 
a control apparatus configured to control the radiation imaging apparatus and the irradiation unit.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) A method of controlling a radiation imaging apparatus, the radiation imaging apparatus including a plurality of pixels arranged to convert radiation into an electric signal, - 23 -10201524US01 the method comprising:
generating, based on the electric signal obtained as a result of [[the]] a conversion of the radiation by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image [[of]] by the plurality of pixels, and second defective pixel information indicating a defective pixel in detecting a dose [[of]] by the plurality of pixels.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a generation unit, a control unit, an irradiation unit, and a control apparatus in claims 1-19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “a generation unit configured to generate, based on the electric signal obtained as a result of the conversion by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image of the plurality of pixels and second defective pixel information indicating a defective pixel in detecting a dose of the plurality of pixels” in lines 3-7.  However, the written description fails to disclose a corresponding structure, 
Claim 17 recites a limitation “a control unit configured to correct doses detected with use of some pixels of the plurality of pixels by using the second defective pixel information, and correct a radiation image taken with use of the plurality of pixels by using the first defective pixel information” in lines 1-4.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 19 recites a limitation “an irradiation unit arranged to perform an irradiation of radiation” in line 3.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 19 recites a limitation “a control apparatus configured to control the radiation imaging apparatus and the irradiation unit” in lines 4-5.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites a limitation “a generation unit configured to generate, based on the electric signal obtained as a result of the conversion by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image of the plurality of pixels and second defective pixel information indicating a defective pixel in detecting a dose of the plurality of pixels” in lines 3-7, which renders the claim indefinite because the limitation implies that the plurality of pixels are objects being imaged.  The specification states that the radiation imaging apparatus (300) is arranged to detect radiation that has been transmitted through a subject (306) to generate radiation image data (paragraph [0018]).
Claim 20 recites a method step “generating, based on the electric signal obtained as a result of the conversion by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image of the plurality of pixels, and second defective pixel information indicating a defective pixel in detecting a dose of the plurality of pixels” in lines 4-8, which renders the claim indefinite because the method step implies that the plurality of pixels are objects being imaged.  The specification states that the radiation imaging apparatus (300) is arranged to detect radiation that has been transmitted through a subject (306) to generate radiation image data (paragraph [0018]).

Claim limitation “a generation unit configured to generate, based on the electric signal obtained as a result of the conversion by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image of the plurality of pixels and second defective pixel information indicating a defective pixel in detecting a dose of the plurality of 
Claim limitation “a control unit configured to correct doses detected with a use of some pixels of the plurality of pixels by using the second defective pixel information, and correct a radiation image taken with a use of the plurality of pixels by using the first defective pixel information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an irradiation unit arranged to perform an irradiation of radiation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a control apparatus configured to control the radiation imaging apparatus and the irradiation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cao et al. (U. S. Patent No. 11,122,221 B2) disclosed a semiconductor image detector having a readout memory and/or a memory bypass.
Tanaka et al. (U. S. Patent No. 11,092,698 B2) disclosed a radiation imaging system, an imaging apparatus, a control apparatus, and methods.
Duewer (U. S. Patent No. 11,026,650 B2) disclosed methods, systems, apparatuses, and computer-program products for automatically determining an exposure time for an intraoral image.
Lu et al. (U. S. Patent No. 11,000,701 B2) disclosed a dual-layer detector for soft-tissue motion tracking.
Nariyuki et al. (U. S. Patent No. 10,939,884 B2) disclosed a radiation-emitting device comprising a computing unit for controlling an inclination and a rotation angle of a monitor, a method for controlling a radiation-emitting device, and a program.
Ofuji et al. (U. S. Patent No. 10,914,849 B2) disclosed a radiation imaging apparatus.
Ishii (U. S. Patent No. 10,830,910 B2) disclosed a radiation imaging apparatus, a radiation imaging system, a control method for a radiation imaging apparatus, and a non-transitory computer-readable storage medium.
Inoue et al
Terui et al. (U. S. Patent No. 10,779,777 B2) disclosed a radiographic imaging apparatus, a control method thereof, and a computer-readable storage medium.
Konno (U. S. Patent No. 10,751,020 B2) disclosed an X-ray CT device comprising an X-ray detector, an X-ray detection method, and an X-ray detection program.
Ohguri (U. S. Patent No. 10,466,373 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus.
Spahn (U. S. Patent No. 10,448,914 B2) disclosed an X-ray image generation.
Yamada (U. S. Patent No. 10,420,524 B2) disclosed a radiographing apparatus, a control apparatus, a control method, and a storage medium.
Nishino et al. (U. S. Patent No. 10,404,929 B2) disclosed an imaging apparatus comprising an image sensor including a signal-output circuit.
Uchiyama (U. S. Patent No. 10,368,823 B2) disclosed a radiographing apparatus, a control apparatus, a control method, and a storage medium.
Matsushita et al. (U. S. Patent No. 10,342,508 B2) disclosed a radiation image-capturing system.
Imamura (U. S. Patent No. 9,833,214 B2) disclosed a radiographic image-capturing device, a method for detecting radiation doses, and a computer-readable storage medium.
Ben Hayun et al. (U. S. Patent No. 9,201,149 B2) disclosed an X-ray radiation detector with automatic exposure control.
Ito (U. S. Patent No. 9,194,964 B2) disclosed a radiographic imaging device, a method for achieving a pixel value, and a non-transitory computer-readable medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884